Exhibit 10.6

Apache Corporation

Non-Employee Directors’ Restricted Stock Units Program Specifications

As Amended and Restated July 16, 2014

 

Share Plan:

   2011 Omnibus Equity Compensation Plan (the “Omnibus Plan”), the terms of
which are incorporated herein by reference.

Administration:

   This Program will be administered by the Stock Plan Committee of the
Company’s Board of Directors.

Eligible Participants:

   Members of the Company’s Board of Directors, as of the applicable grant date,
who are neither officers nor employees of the Company.

Objective:

   The program is designed to be administered in conjunction with the provisions
of the current Non-Employee Directors’ Compensation Plan as a means to recognize
the non-employee directors for services rendered through the awarding of equity
compensation.

Grant* upon Program Approval:

   On July 16, 2014, restricted stock units (“RSUs”) the number of which is
calculated by dividing $75,000 by the Fair Market Value (as defined in the
Omnibus Plan) of a share of Apache Common Stock on the grant date. If
applicable, the grant shall be prorated for a non-employee director’s service
during the period January 1 – June 30, 2014. If the calculated number of RSUs
includes a fraction, the number shall be rounded down to the nearest whole
number.

Quarterly Grant Dates:

   Beginning September 30, 2014, on the last day of each calendar quarter.

Quarterly Grant*:

   RSUs the number of which is calculated by dividing $50,000 by the Fair Market
Value (as defined in the Omnibus Plan) of a share of Apache Common Stock on the
grant date. If applicable, the grant shall be prorated for a non-employee
director’s service during the calendar quarter. If the calculated number of RSUs
includes a fraction, the number shall be rounded down to the nearest whole
number.

Program Term:

   Until termination of the Omnibus Plan

Vesting:

   100% as of grant date, with 100% automatic, mandatory deferral as described
below.

Automatic Deferral

   Upon vesting, the RSUs will be deferred into the Outside Directors’ Deferral
Program and the RSUs and the associated dividend amounts (converted to shares of
the Company’s common stock) will be distributed in a lump sum at the times
specified in the Outside Directors’ Deferral Program.

 

* These grants do not result in any change to the cash retainers for board, lead
director, and committee service paid under the provisions of the Non-Employee
Directors’ Compensation Plan.